Exhibit 10.2

 

EXECUTION VERSION

 

SENIOR SECURED NOTE AMENDMENT AGREEMENT NO. 1

 

THIS SENIOR SECURED NOTE AMENDMENT AGREEMENT NO. 1 (the “Agreement”), dated as
of December 16, 2019, is made by and among Pacific Ethanol, Inc., a Delaware
corporation with headquarters located at 400 Capitol Mall, Suite 2060,
Sacramento, CA 95814 (the “Company”), and the noteholders listed on the
signature page hereto (each, a “Noteholder” and collectively, the “Noteholders”)
as follows:

 

WHEREAS, the Noteholders are holders of the Company’s Senior Secured Notes (each
a “Note” and collectively, the “Notes”) that were originally issued by the
Company pursuant to either (i) the Note Purchase Agreement dated December 12,
2016 by and among the Company and certain of the Noteholders (the “Initial
Purchase Agreement”) or (ii) the Additional Note Purchase Agreement dated June
20, 2017 by and among the Company and certain other Noteholders (the “Additional
Purchase Agreement”), with the current list of all Noteholders and the principal
amount of each Noteholder’s Note set forth in Exhibit A attached hereto; and

 

WHEREAS, the Company and the Noteholders desire to enter into this Agreement in
order to amend the Notes as set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Noteholders
hereby agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed thereto in the Notes.

 

2. Amendments.

 

2.1 Section 19.11 of the Notes issued under the Initial Purchase Agreement and
Section 19.14 of the Notes issued under the Additional Purchase Agreement is
hereby amended by deleting the reference to “December 15, 2019” in such Notes
and inserting in its place “December 23, 2019”. The parties agree that each
other reference in the Transaction Documents to the Notes being due December 15,
2019 shall refer to the Notes being due December 23, 2019.

 

2.2 Section 19.9 of the Notes issued under the Initial Purchase Agreement is
hereby amended by deleting Section 19.9 in its entirety and inserting in its
place the following new Section 19.9, which shall read in its entirety as
follows:

 

“19.9 “Interest Rate” means (i) for the period commencing on the Issuance Date
through December 14, 2019, a rate per annum equal to the 3-month London
Interbank Offered Rate (“LIBOR”), plus 7.0% (the “Interest Rate Spread”);
provided, however, that on December 15, 2017 and December 15, 2018, the
“Interest Rate Spread” shall be increased to 9.0% and 11.0%, respectively; and,
provided, further, that if at any time prior to December 15, 2019 LIBOR is less
than 1.0% per annum, the “Interest Rate” shall equal 1.0% plus the amount of the
then current “Interest Rate Spread,” and (ii) for the period commencing
September 15, 2019, a rate per annum equal to 15%. The “Interest Rate” shall in
all cases be subject to adjustment as set forth in Section 2.”

 



 

 

 

2.3 Section 19.12 of the Notes issued under the Additional Purchase Agreement is
hereby amended by deleting Section 19.12 in its entirety and inserting in its
place the following new Section 19.12, which shall read in its entirety as
follows:

 

“19.12 “Interest Rate” means (i) for the period commencing on the Issuance Date
through December 14, 2019, a rate per annum equal to the 3-month London
Interbank Offered Rate (“LIBOR”), plus 7.0% (the “Interest Rate Spread”);
provided, however, that on December 15, 2017 and December 15, 2018, the
“Interest Rate Spread” shall be increased to 9.0% and 11.0%, respectively; and,
provided, further, that if at any time prior to December 15, 2019 LIBOR is less
than 1.0% per annum, the “Interest Rate” shall equal 1.0% plus the amount of the
then current “Interest Rate Spread,” and (ii) for the period commencing
September 15, 2019, a rate per annum equal to 15%. The “Interest Rate” shall in
all cases be subject to adjustment as set forth in Section 2.”

 

2.4 Section 2 of the Notes issued under the Initial Purchase Agreement is hereby
amended by deleting Section 2 in its entirety and inserting in its place the
following new Section 2, which shall read in its entirety as follows:

 

“2. INTEREST; INTEREST RATE. Interest on this Note shall accrue at the
applicable Interest Rate and shall commence accruing on the Issuance Date and
Interest shall be computed on the basis of a 360-day year and twelve 30-day
months and shall be payable in cash to the record Holder in arrears on March 15,
June 15, September 15 and December 15 of each calendar year, beginning with
March 15, 2017 and ending on the repayment of the Note; provided, however, that
the Company shall make the December 15, 2019 interest payment on December 16,
2019 as follows: (x) 50% of such payment shall be made in cash and (y) 50% of
such payment shall be made through the issuance of an additional Note to the
Holder within two (2) Business Days of such date in the form attached to the
Purchase Agreement (with such changes thereto as contemplated by the Senior
Secured Note Amendment Agreement No. 1 dated as of December 16, 2019) with a
Principal amount equal thereto; it being understood that such additional Note
shall be deemed a Note issued under the Purchase Agreement (each a “PIK Note”).
From and after the occurrence and during the continuance of any Event of
Default, the applicable Interest Rate shall automatically be increased by two
percent (2%) per annum above the Interest Rate otherwise applicable in
accordance with the terms hereof, and all such interest shall be payable on
demand. In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the date of such cure, provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of such cure of such Event
of Default. Any payments made pursuant to this Section 2 shall be applied pro
rata to the Note and the Other Notes in accordance with the respective Principal
amounts thereof.”

 



2

 

 

2.5 Section 2 of the Notes issued under the Additional Purchase Agreement is
hereby amended by deleting Section 2 in its entirety and inserting in its place
the following new Section 2, which shall read in its entirety as follows:

 

“2. INTEREST; INTEREST RATE. Interest on this Note shall accrue at the
applicable Interest Rate and shall commence accruing on the Issuance Date and
Interest shall be computed on the basis of a 360-day year and twelve 30-day
months and shall be payable in cash to the record Holder in arrears on March 15,
June 15, September 15 and December 15 of each calendar year, beginning with
March 15, 2017 and ending on the repayment of the Note; provided, however, that
the Company shall make the December 15, 2019 interest payment on December 16,
2019 as follows: (x) 50% of such payment shall be made in cash and (y) 50% of
such payment shall be made through the issuance of an additional Note to the
Holder within two (2) Business Days of such date in the form attached to the
Additional Purchase Agreement (with such changes thereto as contemplated by the
Senior Secured Note Amendment Agreement No. 1 dated as of December 16, 2019)
with a Principal amount equal thereto; it being understood that such additional
Note shall be deemed a Note issued under the Additional Purchase Agreement (each
a “PIK Note”). From and after the occurrence and during the continuance of any
Event of Default, the applicable Interest Rate shall automatically be increased
by two percent (2%) per annum above the Interest Rate otherwise applicable in
accordance with the terms hereof, and all such interest shall be payable on
demand. In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the date of such cure, provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of such cure of such Event
of Default. Any payments made pursuant to this Section 2 shall be applied pro
rata to the Note and the Other Notes in accordance with the respective Principal
amounts thereof.”

 

3. Amendments; Waivers. No provision of this Agreement may be amended or waived
other than by an instrument in writing signed by the Company and the Required
Holders, (or, as set forth in Section 6 of the Notes, each affected Noteholder)
provided that any party may give a waiver of this Agreement in writing as to
itself. No consideration shall be offered or paid to any Noteholder to amend or
consent to a waiver or modification, in of any provision of this Agreement
unless the same consideration also is offered to all of the Noteholders.

 

4. Representations and Warranties. The Company represents and warrants to the
Noteholders as follows:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.

 



3

 

 

(b) The Company has the requisite corporate authority to enter into and to
consummate the transactions contemplated by this Agreement and the PIK Notes and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of this Agreement and the PIK Notes by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company, its Board of Directors or
its stockholders. Each of this Agreement and the PIK Notes has been (or upon
delivery will be) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute, the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors rights generally, and (ii) the effect of rules of law
governing the availability of specific performance and other equitable remedies.

 

(c) The execution, delivery and performance of this Agreement and the PIK Notes
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not, and will not, (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound, or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject, or by which any
property or asset of the Company or a Subsidiary is bound or affected.

 

(d) Neither the Company nor any of its Subsidiaries is required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with (other than the filing of a Form D with the
Securities and Exchange Commission and any filings as may be required by any
state securities agencies), any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for the Company to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement and the PIK Notes, in each case in accordance with the terms hereof or
thereof.

 

(e) The offer, issuance and sale of the PIK Notes to the Noteholders pursuant to
this Agreement is exempt from the registration requirements of the 1933 Act.



4

 

 

5. General Provisions.

 

(a) Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. The Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Agreement. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(b) Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

 

(c) Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

(d) Full Force and Effect. Except as otherwise provided in this Amendment, the
Notes shall remain in full force and effect and each Note shall be legally
binding on the parties thereto.

 

[signature pages follow]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Senior Secured Note
Amendment Agreement No. 1 to be duly executed by their respective authorized
signatories as of the date first indicated above.

 



  PACIFIC ETHANOL, INC.           By: /s/ Neil M. Koehler     Name:   Neil M.
Koehler     Title:   President and Chief Executive Officer       Address for
Notices:      

400 Capitol Mall, Suite 2060
Sacramento, CA 95814

Facsimile No.: 916-403-2785
Telephone No.: 916-403-2130
Attn: Christopher W. Wright, Esq.

      With a copy to:      

Troutman Sanders LLP
5 Park Plaza, Suite 1400
Irvine, CA 92614-2545
Facsimile No.: 949-622-2739

Telephone No.: 949-622-2710

Attn: Larry A. Cerutti





 

 

 

 

  NOTEHOLDERS:       CWD Summit, LLC,   acting for and on behalf of   Candlewood
Renewable Energy Series I           By: /s/ David Koenig     Name:   David
Koenig     Title: Authorized Signatory           Address for Notices:          
555 Theodore Fremd Ave.   Suite C303  

Rye, NY  10580 

 



 

 

 



  CKP South LLC           By:

/s/ [illegible]

  Name:     Title:             Address for Notices:           400 South Ave.  
New Canaan, CT  06840

 

 

 

 

  Corrum Capital Alternative Income Fund LP           By:

/s/ [illegible]

  Name:      Title:               Address for Notices:           214 N. Tryon
St.   Suite 1950  

Charlotte, NC  28202 

 



 

 

 



  CIF-Income Partners (A), LLC           By: Black Rock Financial Management,
Inc.     Its investment manager           By: /s/ Stephen Kavalich     Name: 
Stephen Kavalich     Title:  Director           Address for Notices:       49
East 52nd Street, 16th Floor   New York, NY  10022

 

 

 

 

  Orange 2015 DisloCredit Fund, L.P.         By: Black Rock Financial
Management, Inc.     Its investment manager           By: /s/ Stephen Kavalich  
  Name:  Stephen Kavalich     Title: Director           Address for Notices:    
  49 East 52nd Street, 16th Floor   New York, NY  10022

 



 

 

 

  Sainsbury’s Credit Opportunities Fund, Ltd.           By: Black Rock Financial
Management, Inc.   Its investment manager           By: /s/ Stephen Kavalich    
Name:  Stephen Kavalich     Title: Director           Address for Notices:      
49 East 52nd Street, 16th Floor   New York, NY  10022

 

 

 

 

  Co-Investment Income Fund, L.P. –   US Taxable Series           By: /s/
Stephen Kavalich     Name:   Stephen Kavalich     Title:   Director          
Address for Notices:           49 East 52nd Street, 16th Floor   New York,
NY  10022

 

 

 

 

  Co-Investment Income Fund, L.P. –   US Tax-Exempt Series       By: /s/ Stephen
Kavalich     Name:   Stephen Kavalich     Title:   Director           Address
for Notices:         49 East 52nd Street, 16th Floor   New York, NY 10022



 

 

 

 

Exhibit A

 

Schedule of Noteholders

 

 

Noteholder

 

Aggregate Principal
Amount of Existing
Notes

        CWD Summit, LLC - acting for and on behalf of Candlewood Renewable
Energy Series I  $32,822,599  CKP South LLC  $1,500,000  Corrum Capital
Alternative Income Fund LP  $2,500,000  Orange 2015 DisloCredit Fund, L.P. 
$14,174,718  CIF Income Partners (A) LLC  $9,131,495  Sainsbury’s Credit
Opportunities Fund LTD  $1,181,227  Co-Investment Income Fund, L.P. - US Taxable
Series  $789,584  Co-Investment Income Fund, L.P. - US Tax-Exempt Series 
$1,100,378  Total  $63,200,001 

 

 

 



 

 